Citation Nr: 9923251	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-15 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
colon cancer.

2.  Entitlement to an increased (compensable) evaluation for 
sigmoid polypoid adenomas.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had over 23 years of active duty service and 
was retired in February 1974.  This appeal comes before the 
Board of Veterans' Appeals from rating actions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to an increased rating for sigmoid 
polypoid adenomas will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT


1.  Entitlement to service connection for colon cancer was 
denied by a December 1995 rating action and the decision is 
final.

2.  Additional evidence submitted after the December 1995 
rating action is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim for service connection for colon cancer is well 
grounded and all the evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

4.  The appellant is service connected for sigmoid polypoid 
adenomas.

5.  The appellant was diagnosed with colon cancer in 1993 and 
competent evidence on file establishes that his colon cancer 
resulted from his service connected sigmoid polypoid 
adenomas.



CONCLUSIONS OF LAW

1.  The RO's December 1995 decision to deny service 
connection for colon cancer is a final determination, but the 
evidence subsequently received is new and material and 
sufficient to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Colon cancer was proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for colon cancer was last 
denied by the RO by means of a rating action dated in 
December 1995 that became final in the absence of an appeal.  
The evidence of record at that time included the appellant's 
service medical records which showed, in relevant part, that 
in November 1969, he was seen for bright red rectal bleeding 
and was diagnosed with adenomatous colon polyp.  Carcinoma 
was ruled out at that time.  

Post-service medical records dated prior to the 1995 RO 
decision included, in relevant part, private medical records 
which indicate that in October 1993, the appellant was found 
to have carcinoma in situ of the right colon.  He underwent a 
right colectomy at that time.

Evidence received subsequent to the 1995 RO decision include 
VA and private medical records dated from 1984 to the 
present, which indicate that the appellant has received 
follow-up treatment and evaluation for his colon polyps and 
colon cancer.  A statement from his treating physician, dated 
in April 1998, states that medical literature has proven that 
colon cancers begin as polyps, and that the larger the size 
of the polyp, the higher the chance of malignancy.  The 
physician stated that the appellant's previous colon cancer 
resulted from a colon polyp that in time grew and turned 
malignant.

The Board notes that by means of a May 1997 rating action, 
the appellant was awarded service connection for sigmoid 
polypoid adenomas.

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999)(en banc).  
First, it must be determined whether the appellant has 
submitted new and material evidence in support of reopening 
the claim.  Winters, at 206.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purpose of reopening unless it is inherently false or untrue.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 206.  For purposes of 
a well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 206; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Having considered the evidence of record and the applicable 
laws, the Board finds that new and material evidence has been 
presented subsequent to the 1995 rating action.  
Specifically, the Board finds that the April 1998 statement 
from the appellant's physician which relates his colon cancer 
to the now service-connected colon polyps is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The Board also finds that the claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the appellant has presented a claim that is plausible.  
All relevant facts have been properly developed, and the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  There are no indications that there is 
outstanding evidence that should be obtained prior to a 
decision on appeal.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310. 

Having considered the evidence of record, as well as the 
applicable laws, cited above, the Board finds that 
entitlement to service connection for colon cancer is 
warranted.  The evidence establishes that the appellant 
suffered from colon polyps in service and that he continued 
to suffer from this disability subsequent to service.  He has 
been granted service connection for this disability.  A 
medical opinion has competently established that the 
appellant's colon cancer resulted from this service-connected 
disability.  As this qualified medical opinion is unrebutted, 
service connection must be granted.  See Hanson v. Derwinski, 
1 Vet.App. 512 (1991).  

ORDER

Entitlement to service connection for colon cancer is 
granted.

REMAND

In light of the fact that the Board has granted service 
connection for colon cancer, and given that a current VA 
examination is not of record, the Board finds that the claim 
for entitlement to an increased rating should be remanded in 
order to determine the current status of the appellant's 
service connected disorder of the colon.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain any current medical 
records pertaining to treatment of the 
appellant's disorder of the colon, and 
associate them with the claims file.

2.  Thereafter, the RO should schedule 
the appellant for a VA examination 
specifically to determine the nature and 
severity of his colon disorder.  The 
examiner should record the appellant's 
symptoms and complaints in detail.  All 
necessary diagnostic testing should be 
accomplished.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
accomplishing the examination report.

3.  Once the above has been completed, 
the RO should review the evidence and 
determine whether additional development 
is necessary.  If so, all such 
development should be accomplished.

4.  Once all required development has 
been completed, the RO should 
readjudicate the claim of entitlement to 
an increased rating for the disability of 
the colon.  The RO should readjudicate 
the issue on appeal, with consideration 
given to all of the evidence of record, 
including all additional medical evidence 
obtained by the RO pursuant to this 
remand. In adjudicating the claim the RO 
should take into consideration all 
applicable legal provisions and should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b). If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  The appellant is hereby informed that 
he has a right to furnish additional 
evidence and/or argument while the case 
is in remand status. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


Thereafter, following the applicable appellate procedures, 
the entire claims folder should be returned to the Board for 
further appellate review, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals







